          Case 2:19-cv-01298-APG-BNW Document 24 Filed 05/29/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KEON KYUN PARK,                                     Case No.: 2:19-cv-01298-APG-BNW

 4                            Petitioner,              ORDER GRANTING MOTION FOR
                                                       EXTENSION OF TIME
 5 v.
                                                       (ECF No. 23)
 6 BRIAN E. WILLIAMS, et al.,

 7                            Respondents.

 8

 9         Respondents were to file a response to Petitioner Keon Kyun Park’s amended habeas

10 petition by June 1, 2020. ECF No. 8. On May 28, 2020, Respondents filed a motion for extension

11 of time, requesting up to July 16, 2020 to file their response to the amended petition (a 45-day

12 extension of time). ECF No. 23. This would be the first extension of this deadline. Park does not

13 oppose the motion. Respondents’ motion is made in good faith and not solely for the purpose of

14 delay, and there is good cause for the extension requested. I will grant the extension.

15         I THEREFORE ORDER that the respondents’ motion for extension of time (ECF No.

16 23) is GRANTED. Respondents must file their response to the amended habeas petition by July

17 16, 2020. In all other respects, the schedule for further proceedings set forth in the order entered

18 September 9, 2019 (ECF No. 8) will remain in effect.

19         Dated:    5/29/2020
                                                          ________________________________
20                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23
